UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: September 2, 2011 (Date of earliest event reported) (August 29, 2011) Multimedia Games Holding Company, Inc. (Exact Name of Registrant as Specified in its Charter) 000-28318 (Commission File Number) Texas 74-2611034 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 206 Wild Basin Road South, Bldg. B, Suite 400, Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (512)334-7500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August29, 2011, Uri Clinton provided Multimedia Games Holding Company, Inc. (the “Company”) with notice that he intends to resign on October 7, 2011 from his position as the Senior Vice President, General Counsel and Corporate Secretary of the Company and as an officer of each of the Company’s subsidiaries. Mr. Clinton’s resignation notice indicated he plans to pursue a unique international business opportunity. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTIMEDIA GAMES HOLDING COMPANY, INC. Dated: September 2, 2011 By: /s/Adam Chibib Adam Chibib Chief Financial Officer
